DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Tsurumi, Takahashi and Riedel fail to teach “wherein the sequence of operations including presenting the cue, wherein the cue is a 3D virtual object displayed stereoscopically,” specifically stating that Takahashi fails to even suggest use of any mechanism to control user palm orientation in 3D space, and that Riedel fails to specify the use of a cue in 3D space for purposes of aligning the user’s body to enable precise imaging of the user’s body.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of a mechanism to control user palm orientation in 3D space in reference to hand orientation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Riedel does indeed teach the use of 3D imaging which may 
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 7, 8, 14, 20, 21 and 27, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 7, 8, 14, 20, 21 and 27 is/are maintained. Regarding claim(s) 2, 4, 5, 10-13, 15, 17-19, 23-26 and 28-31 the claim(s) is/are dependent upon claim(s) 1, 7, 8, 14, 20, 21 and 27 and are still rejected under the same basis as claim(s) 1, 7, 8, 14, 20, 21 and 27 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Riedel (U.S. PG Publication No. 2015/0264339).

In regards to claim 1, Tsurumi teaches an apparatus including palm authentication, comprising: 
	a computing device including or in communication with a headset having a display screen and a camera (See for example FIG. 1, 5 and ¶0080; also see ¶0064), the computing device operable to 
	the computing device including logic to execute a sequence of operations, the sequence of operations including: 
		presenting across the display screen, a viewfinder image including at least a cue appearing to reside substantially in front of a user wearing the headset (See at least ¶0002); 
		wherein the viewfinder image includes at least the cue to guide a user wearing the headset to place a palm in at least a position within a field of view of the camera (See at least ¶0022-0024 in view of FIG. 2; it is to be noted that although a palm is used, the cue and viewfinder image as taught by Tsurumi need not be a palm, but may also be designated by a user, thus a palm as described in the limitation is read upon by Tsurumi to one of ordinary skill in the art); 
		capturing a set of images, using the camera, of the palm (See ¶0002-0003); 
		processing the set of images to determine a set of identifying features of the palm (See ¶0010 wherein a palm [target object] may be identified through object recognition).
	Tsurumi, however, fails to teach comparing the set of identified features with enrolled palm prints to identify the palm; authenticating the user by determining whether the palm identified belongs to a set of authorized credentials of persons authorized to access one or more applications using the headset; and permitting access to at least one application whenever the user wearing the headset is a person that is authorized.
	In a similar endeavor Takahashi teaches comparing the set of identified features with enrolled palm prints to identify the palm (See ¶0111-0113 wherein palm information is taken as biological information processed through image data for identification of specific users; also see FIG. 5A and 5B for reference) 

	permitting access to the at least one application whenever the user wearing the headset is a person that is authorized (See ¶0269-0273 in view of FIG. 16).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Takahashi into Tsurima because “it is possible to identify the user using the biological information as the identification information”, thus “it is possible to reduce an information amount and perform simple setting corresponding to physical features,” - ¶0012.
	Tsurima additionally fails to teach wherein the sequence of operations includes presenting the cue, wherein the cue is a 3D virtual object displayed stereoscopically.
	That is, although Tsurumi teaches that the virtual object may be displayed in all three dimensions, thus being 3-dimensional, it is not explicitly shown that it is displayed stereoscopically to the user, though it is indeed shown that the object and real world background are indeed viewable to a user through a semi-transparent display as seen in at least ¶0064 and 0072.
	In a similar endeavor Riedel teaches wherein the sequence of operations includes presenting the cue, wherein the cue is a 3D virtual object displayed stereoscopically (See ¶0040, this is to be taken in view of Tsurumi’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Reidel into Tsurumi because it allows for user interaction and interface with virtual objects and models seen through the system, and further 

In regards to claim 2, Tsurumi fails to teach the apparatus of claim 1, wherein the sequence of operations includes denying access to at least one application whenever the user wearing the headset is a person that is not authorized.
	In a similar endeavor Takahashi teaches wherein the sequence of operations includes denying access to at least one application whenever the user wearing the headset is a person that is not authorized (See FIG. 16 wherein an output error message may be given when the authorization process does not find a proper user).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Takahashi into Tsurima because “it is possible to identify the user using the biological information as the identification information”, thus “it is possible to reduce an information amount and perform simple setting corresponding to physical features,” - ¶0012.

In regards to claims 14 and 15, the claims are rejected under the same basis as claims 1 and 2 by Tsurumi in view of Takahashi and Reidel.

In regards to claim 19, Tsurumi teaches the method of claim 14, wherein the sequence of operations includes displaying the viewfinder image, and wherein the viewfinder image includes displaying the cue superimposed upon a live image stream captured by the camera (See ¶0022-0024 in view of FIG. 2).

In regards to claim 27, the claim is rejected under the same basis as claim 1 by Tsurumi in view of Takahashi.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Riedel (U.S. PG Publication No. 2015/0264339), in further view of Chen (U.S. PG Publication No. 2016/0290764).

In regards to claim 4, Tsurumi fails to teach the apparatus of claim 1, wherein said presenting includes displaying the cue to the user as having a tilted angle, the tilted angle reflecting an angle of tilt between a plane of vision of the user and an image plane of the camera.
	In a similar endeavor Chen teaches wherein said presenting includes displaying the cue to the user as having a tilted angle, the tilted angle reflecting an angle of tilt between a plane of vision of the user and an image plane of the camera (It is noted by the examiner that as is known in the art, the difference between the camera and the eye causes parallax errors and is fixed in the art through various means, Chen shows in ¶0063 that parallax errors and associated user-to-user differences are calibrated for and accommodated for).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chen into Tsurumi because it allows for the correction of parallax errors, and the like as seen and described in at least ¶0063.

In regards to claim 17, the claim is rejected under the same basis as claim 4 by Tsurumi in view of Takahashi and Riedel, in further view of Chen.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Riedel (U.S. PG Publication No. 2015/0264339), in further view of Antoniac et al. (“Antoniac”) (U.S. PG Publication No. 2016/0224123).

In regards to claim 5, Tsurumi fails to teach the apparatus of claim 1, wherein said presenting the cue includes determining a size for the cue appropriate to the user based upon a size of the user's palm, and displaying the cue to appear on the screen using the size determined.
	In a similar endeavor Antoniac teaches wherein said presenting the cue includes determining a size for the cue appropriate to the user based upon a size of the user's palm, and displaying the cue to appear on the screen using the size determined (See ¶0029, 0037, 0131 and 0175).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Antoniac into Tsurumi because it allows for calculated mapping of user controls as described in at least ¶0175.

In regards to claim 18, the claim is rejected under the same basis as claim 5 by Tsurumi in view of Takahashi and Riedel, in further view of Antoniac.

Claims 7, 20 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Smithwick et al. (“Smith”) (U.S. PG Publication No. 2012/0313839).

In regards to claim 7, Tsurumi teaches an apparatus comprising:

	the computing device including logic to execute a sequence of operations, the sequence of operations including:
		presenting across the display screen, a viewfinder image including at least a cue appearing to reside substantially in front of a user wearing the headset (See at least ¶0002);
		wherein the viewfinder image includes at least the cue to guide a user wearing the headset to place a palm in at least a position within a field of view of the camera (See at least ¶0022-0024 in view of FIG. 2; it is to be noted that although a palm is used, the cue and viewfinder image as taught by Tsurumi need not be a palm, but may also be designated by a user, thus a palm as described in the limitation is read upon by Tsurumi to one of ordinary skill in the art);
		capturing a set of images, using the camera, of the palm (See ¶0002-0003);
		processing the set of images to determine a set of identifying features of the palm (See ¶0010 wherein a palm [target object] may be identified through object recognition); 
	wherein the sequence of operations includes displaying the viewfinder image, and wherein the viewfinder image includes: displaying the cue superimposed upon a live image stream captured by the camera (See ¶0022-0024 in view of FIG. 2). 
	Tsurumi, however, fails to teach comparing the set of identifying features with enrolled palm prints to identify the palm; authenticating the user by determining whether the palm identified is associated with a person authorized to access one or more applications using the headset; and permitting access to at least one of said applications.

	authenticating the user by determining whether the palm identified is associated with a person authorized to access one or more applications using the headset (See ¶0269-0273 in view of FIG. 16 wherein the system extracts biological information for authentication according to whether it belongs to a specific user as noted above in ¶0111-0113 and FIG. 5A and 5B, this is used to access at least one application/setting information); and
	permitting access to at least one of said applications (See ¶0269-0273 in view of FIG. 16).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Takahashi into Tsurima because “it is possible to identify the user using the biological information as the identification information”, thus “it is possible to reduce an information amount and perform simple setting corresponding to physical features,” - ¶0012. 
	Tsurumi, however, fails to teach displaying a mask to block a portion of a real world background peripheral to the cue from being viewable to the user through the display.
	In a similar endeavor Smith teaches displaying a mask to block a portion of a real world background peripheral to the cue from being viewable to the user through the display (See for example ¶0012, 0038 and 0050).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Smith into Tsurumi because it allows for multiple manners of displays for masks to interact with foreground, background or objects in general in 

In regards to claim 20, the claim is rejected under the same basis as claim 7 by Tsurumi in view of Takahashi and Smith.

In regards to claim 28, Tsurumi fails to teach the apparatus of claim 7, wherein the mask is displayed with high intensity.
	In a similar endeavor Smith teaches wherein the mask is displayed with high intensity (See for example ¶0012, 0038 and 0050 wherein the mask may be of high contrast).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Smith into Tsurumi because it allows for multiple manners of displays for masks to interact with foreground, background or objects in general in a scene as described in ¶0009-0010, thus providing adaptability in presentation for 2D and 3D interaction.

In regards to claim 29, Tsurumi fails to teach the apparatus of claim 7, wherein the cue comprises an opening in the mask.
	In a similar endeavor Smith teaches wherein the cue comprises an opening in the mask  (See for example ¶0017, 0036 and 0038 wherein the mask may be made to at least partially occlude the object, light, or create shadows).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Smith into Tsurumi because it allows for multiple manners of displays for masks to interact with foreground, background or objects in general in 

In regards to claim 30, Tsurumi fails to teach the apparatus of claim 20, wherein the mask is displayed with high intensity.
	In a similar endeavor Smith teaches wherein the mask is displayed with high intensity (See for example ¶0012, 0038 and 0050 wherein the mask may be of high contrast).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Smith into Tsurumi because it allows for multiple manners of displays for masks to interact with foreground, background or objects in general in a scene as described in ¶0009-0010, thus providing adaptability in presentation for 2D and 3D interaction.

In regards to claim 31, Tsurumi fails to teach the apparatus of claim 20, wherein the cue comprises an opening in the mask.
	In a similar endeavor Smith teaches wherein the cue comprises an opening in the mask  (See for example ¶0017, 0036 and 0038 wherein the mask may be made to at least partially occlude the object, light, or create shadows).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Smith into Tsurumi because it allows for multiple manners of displays for masks to interact with foreground, background or objects in general in a scene as described in ¶0009-0010, thus providing adaptability in presentation for 2D and 3D interaction.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Chen (U.S. PG Publication No. 2016/0290764).

In regards to claim 8, Tsurumi teaches an apparatus comprising:
	a computing device including or in communication with a headset having a display screen and a camera (See for example FIG. 1, 5 and ¶0080; also see ¶0064), the computing device operable to execute at least one application implementing on the display screen a virtual reality or augmented reality environment (See FIG. 1-5);
	the computing device including logic to execute a sequence of operations, the sequence of operations including:
		presenting across the display screen, a viewfinder image including at least a cue appearing to reside substantially in front of a user wearing the headset (See at least ¶0002);
	wherein the viewfinder image includes at least the cue to guide a user wearing the headset to place a palm in at least a position within a field of view of the camera (See at least ¶0022-0024 in view of FIG. 2; it is to be noted that although a palm is used, the cue and viewfinder image as taught by Tsurumi need not be a palm, but may also be designated by a user, thus a palm as described in the limitation is read upon by Tsurumi to one of ordinary skill in the art);
	capturing a set of images, using the camera, of the palm (See ¶0002-0003);
	processing the set of images to determine a set of identifying features of the palm (See ¶0010 wherein a palm [target object] may be identified through object recognition);
	wherein the sequence of operations includes displaying the viewfinder image, and wherein the viewfinder image includes displaying the cue superimposed upon a live image stream captured by the camera (See ¶0022-0024 in view of FIG. 2); 

	Tsurumi, however, fails to teach comparing the set of identifying features with enrolled palm prints to identify the palm; authenticating the user by determining whether the palm identified is associated with a person authorized to access one or more applications using the headset; and permitting access to at least one of said applications.
	In a similar endeavor Takahashi teaches comparing the set of identifying features with enrolled palm prints to identify the palm (See ¶0111-0113 wherein palm information is taken as biological information processed through image data for identification of specific users; also see FIG. 5A and 5B for reference);
	authenticating the user by determining whether the palm identified is associated with a person authorized to access one or more applications using the headset (See ¶0269-0273 in view of FIG. 16 wherein the system extracts biological information for authentication according to whether it belongs to a specific user as noted above in ¶0111-0113 and FIG. 5A and 5B, this is used to access at least one application/setting information); and 
	permitting access to at least one of said applications (See ¶0269-0273 in view of FIG. 16).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Takahashi into Tsurima because “it is possible to identify the user using the biological information as the identification information”, thus “it is possible to reduce an information amount and perform simple setting corresponding to physical features,” - ¶0012. 
	Tsurumi, however, fails to teach said presenting a viewfinder image includes shifting by a computed offset images captured by the camera, and displaying the images captured by the camera shifted; thereby making the palm appear to the user wearing the headset to be placed in front of the 
	In a similar endeavor Chen teaches said presenting a viewfinder image includes shifting by a computed offset images captured by the camera, and displaying the images captured by the camera shifted (It is noted by the examiner that as is known in the art, the difference between the camera and the eye causes parallax errors and is fixed in the art through various means, Chen shows in ¶0063 that parallax errors and associated user-to-user differences are calibrated for and accommodated for); 
	thereby making the palm appear to the user wearing the headset to be placed in front of the user wearing the headset and coincident with a point of view of the user wearing the headset without the offset of the camera forming the viewfinder image (See ¶0063 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chen into Tsurumi because it allows for the correction of parallax errors, and the like as seen and described in at least ¶0063.

In regards to claim 21, the claim is rejected under the same basis as claim 8 by Tsurumi in view of Takahashi and Chen.

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Riedel (U.S. PG Publication No. 2015/0264339), in further view of Daniels (U.S. Patent No. 9,390,630).

In regards to claim 10, Tsurumi fails to teach the apparatus of claim 1, wherein presenting the cue includes displaying across a display screen an image resembling a hand with fingers generally outstretched to reveal an open space in which to align an image captured of a palm.
	In a similar endeavor Daniels teaches wherein presenting the cue includes displaying across a display screen an image resembling a hand with fingers generally outstretched to reveal an open space in which to align an image captured of a palm (See col. 3, li. 32-42, col. 7 and 8, li. 61-67 and 1-10, and col. 20 and 21, li. 60-67 and 1-2 in view of FIG. 35).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Daniels into Tsurumi because it allows for “the visual processing center to be stimulated with a visual sensory cue in synchronization for your mind as described in col. 21, li. 1-20, thus improving learning as well as showing the user where placement should be.

In regards to claim 23, the claim is rejected under the same basis as claim 10 by Tsurumi in view of Takahashi and Reidel, in further view of Daniels.

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Riedel (U.S. PG Publication No. 2015/0264339), in further view of Li et al. (“Li”) (U.S. PG Publication No. 2016/0092726).

In regards to claim 11, Tsurumi fails to teach the apparatus of claim 1, wherein presenting the cue includes displaying on a display screen an image of roughly a circle or roughly an ellipse and with an open space in which to align an image captured of a palm.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Tsurumi because it prompts a user to properly place his or her hand in an overlay region as described in at least ¶0026.

In regards to claim 24, the claim is rejected under the same basis as claim 11 by Tsurumi in view of Takahashi and Reidel, in further view of Li.

Claims 12, 13, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (U.S. PG Publication No. 2017/0140547) in view of Takahashi et al. (“Takahashi”) (U.S. PG Publication No. 2016/0116740) and Riedel (U.S. PG Publication No. 2015/0264339), in further view of Kumar et al. (“Kumar”) (U.S. PG Publication No. 2016/0091975).

In regards to claim 12, Tsurumi fails to teach the apparatus of claim 1, wherein the sequence of operations includes, upon identification of the palm, generating a signal to enable a further process.
	However, in a similar endeavor Kumar teaches wherein the sequence of operations includes, upon identification of the palm, generating a signal to enable a further process (See FIG. 5 wherein actions may be performed upon identification of a hand and gesture; it is noted by the examiner that one of ordinary skill in the art may note a palm as part of a hand and as such processing may be made upon a palm as well).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kumar into Tsurumi because it allows for 

In regards to claim 13, Tsurami fails to teach the apparatus of claim 1, wherein the sequence of operations includes, upon identification of the palm, generating a signal to enable operations of a virtual reality or augmented reality headset.
	In a similar endeavor Kumar teaches wherein the sequence of operations includes, upon identification of the palm, generating a signal to enable operations of a virtual reality or augmented reality headset (See FIG. 5 wherein actions may be performed upon identification of a hand and gesture; it is noted by the examiner that one of ordinary skill in the art may note a palm as part of a hand and as such processing may be made upon a palm as well).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kumar into Tsurumi because it allows for not only hand and gesture detection, but allows for further processing upon said detection as described in at least ¶0016-0017.

In regards to claims 25 and 26, the claims are rejected under the same basis as claims 12 and 13 by Tsurumi in view of Takahashi and Reidel, in further view of Kumar.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner




/EDEMIO NAVAS JR/Examiner, Art Unit 2483